DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 13 July 2021.  Applicant’s amendment on 13 July 2021 amended Claims 1, 4, 5, and 9.  Currently Claims 1-14 are pending and have been examined.  The examiner notes that the 101 rejection has been maintained.  

Response to Arguments

Applicant's arguments filed 13 July 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 5-6 that “Applicant has amended independent claims 1 and 9… now states a method for generating a report upon the value of a particular used vehicle…generating a report that displays the value for evidentiary purposes”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that the generating of a report with respect to a reasonable interpretation could view the actual generation being a person who is 
Even if a generic computer is utilized the using of a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Walker or van der Baan which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  


The remaining Applicant's arguments filed 13 July 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-14 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-14 is/are directed to the abstract idea of determining the diminished value in repaired vehicles caused by damage which is specific to the particular vehicles and 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-8, and 9-14) is/are directed to a method and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-14 recite(s) a mental process. Specifically the independent claims 1 and 9 recite a mental process: as drafted, the claim recites the limitation of determining a range of potential loss, determining a the correlation of specific damage, calculating a fair sale, and generating value which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the determining step from practically being performed in the human mind. For example, even in if there was processor language, the claim encompasses a user manually calculating and providing for others the fair resale value. Even if the mere nominal recitation of a generic computer would not take the claim limitation out of the mental processes grouping. This 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

The claim recites the additional element(s): determining a range of potential loss, determine a coefficient, calculating a fair resale value, and generating a report.  Even if a processor was claimed the steps would be recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining a range of potential loss, determine a coefficient, calculating a fair resale value, and generating a report). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.



Thus the claims recites an abstract idea directed to a mental process (i.e. determining the diminished value in repaired vehicles caused by damage which is specific to the particular vehicles).  Using a computer to determining, calculating, and generating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The determining, calculating a fair resale value, and generating a report based on determined potential loss and coefficient of damage value would clearly be to a mental activity that a company would go through in order to decide how to determine the resale value of a vehicle.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to determine the resale value of a vehicle:


The dependent claims do not remedy these deficiencies.

            Claims 25-5, 7, and 10-13 recite limitations which further limit the claimed analysis of data.

No Claims recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Walker which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 6, 8, and 14 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the amount of damage and value of damage to determine a resale value of a vehicle.  This is not a technical or technological problem but is rather in the realm of price estimating based on collected data and therefore an abstract idea.


Step 2B

The claim(s) 1-14 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 



With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
		
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent Publication 2009/0157349 A1) in view of Taliwal et al. (U.S. Patent . 

	Referring to Claim 1, Walker teaches a method for determining the value of a particular used vehicle, said 

Determining a range of potential loss in vehicle value (see; par. [0006]-[0010] par. [0022] of Walker teaches estimating the impact of the profit and loss associated with condition of a car estimated (i.e. potential) based on a comparison of undamaged vehicle (i.e. range)).

determining a coefficient which correlates to the specific damage suffered by the particular used vehicle (see; par. [0006]-[0010] of Walker teaches determining of coefficient of variation which is the determination (i.e. correlates) of the damages effect on paint including depth of paint and amount of Bondo (i.e. specific type of damage to vehicle) as part of the evaluation of vehicle).

 calculating, by applying the coefficient to the loss range, a fair resale value for the particular used vehicle (par. [0006]-[0010] par. [0022] of Walker teaches estimating the impact of the profit and loss associated with condition of a car estimated (i.e. potential) based on a comparison of undamaged vehicle (i.e. range), which uses the par. [0013] coefficient to determine a price for resale).

Walker does not explicitly disclose the following limitation, however,

Taliwal teaches used vehicle having suffered some form of substantial damage at some point that would require repairs, and said damage having been subsequently repaired by an auto mechanic or body shop (see; par. [0139] of Taliwal teaches making a determination of damage to determine an amount of the loss with respect to the damage on a vehicle as well as possible repair cost)



Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle However, Walker fails to disclose used vehicle having suffered some form of substantial damage at some point that would require repairs, and said damage having been subsequently repaired by an auto mechanic or body shop.

Taliwal discloses used vehicle having suffered some form of substantial damage at some point that would require repairs, and said damage having been subsequently repaired by an auto mechanic or body shop.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker the used vehicle having suffered some form of substantial damage at some point that would require repairs, and said damage having been subsequently repaired by an auto mechanic or body shop as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Walker and Taliwal teach the collecting and analysis of data in order to provide a value associated with the 

Walker in view of Taliwal does not explicitly disclose the following limitation, however,

Van der Baan teaches Generating a report the value of a particular used vehicle, said used vehicle having previously suffered some form of substantial damage as a result of a collision that required repairs, and said damage having been subsequently repaired by an auto mechanic or body shop (see; par. [0008] of van der Baan teaches the providing of an authoritative piece of reference (i.e. report) that would provide a value for particular previous damage amount, particularly par. [0023]-[0028] provides an example of how a diminished value of the vehicle taking into account factors such as prior collisions and repairs), and
	Generating a report that displays the value for evidentiary purpose (see; par. [0008] of van der Baan teaches the providing of an authoritative piece of reference (i.e. report) that would provide a value for particular previous damage amount, particularly

The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, van der Baan teaches diminished value represented as a percentage or decimal equivalent in the field of automobiles and as it is comparable in certain respects to Walker and Taliwal which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Walker and Taliwal discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle However, Walker and Taliwal fails to disclose generating a report the value of a particular used vehicle, said used vehicle having previously suffered some form of substantial damage as a result of a collision that required repairs, and said damage having been subsequently repaired by an auto mechanic or body shop, and generating a report that displays the value for evidentiary purpose.

van der Baan discloses generating a report the value of a particular used vehicle, said used vehicle having previously suffered some form of substantial damage as a result of a collision that required repairs, and said damage having been subsequently repaired by an auto mechanic or body shop, and generating a report that displays the value for evidentiary purpose.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker and Taliwal generating a report the value of a particular used vehicle, said used vehicle having previously suffered some form of substantial damage as a result of a collision that required repairs, and said damage having been subsequently repaired by an auto mechanic or body shop, and generating a report that displays the value for evidentiary purpose as taught by van der Baan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Walker, Taliwal, and van der Baan teach the collecting and analysis of data in order to provide a value associated with the impact of damage on a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Walker in view of Taliwal in further view van der Baan teaches the method above, Walker further discloses a method having the limitations of:

the loss range is found by examining a set of resale values for analogous vehicles to the particular used vehicle and subtracting the lowest value from the highest one (see; par. [0006]-[0010] of Walker teaches the comparing of the value of damaged versus undamaged vehicles and this is viewed to indicate a rage of value as the different damages will cause a certain range of loss when determining a resale value for the vehicle (i.e. subtracting value based on damage from potential highest amount that the vehicle could be sold).


	Referring to Claim 3, see discussion of claim 1 above, while Walker in view of Taliwal in further view van der Baan teaches the method above, Walker further discloses a method having the limitations of:

Finding a first relative sub coefficient by comparing the cost of repairs to the value of the vehicle prior to the loss par. [0006]-[0010] par. [0022] of Walker teaches estimating the impact of the profit and loss associated with condition of a car estimated (i.e. potential) based on a comparison of undamaged vehicle (i.e. range), which uses the par. [0013] coefficient to determine a price for resale).

Finding a third relative sub coefficient by taking into account any structural damage to the particular vehicle (see; par. [0008]-[0010] of Walker teaches the taking into account an amount of damage from different areas which is identified by paint thickness or Bondo application, which can indicate additional damage such as par. [0003] frame damage (i.e. structural)).

taking an average of the three relative sub coefficients (see; par. [0006]-[0010] of Walker of multiple forms of damage and combining them to determine a loss amount (i.e. average) which provides a potential value of a vehicle based the loss due to the determined combined damage based on multiple factors).



Taliwal teaches finding a second relative sub coefficient by considering the number of labor hours required for the repair (see; par. [0065] of Taliwal teaches an additional factor in determining the amount of repair (i.e. labor), and using this as part of the determination par. [0038] that a vehicle should be fixed or a total loss as the cost to fix would not return a profit enough to actually fix the vehicle).

The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle However, Walker fails to disclose finding a second relative sub coefficient by considering the number of labor hours required for the repair.

Taliwal discloses a finding a second relative sub coefficient by considering the number of labor hours required for the repair.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker finding a second relative sub coefficient by considering the number of labor hours required for the repair as taught by Taliwal since the claimed 


	Referring to Claim 6, see discussion of claim 3 above, while Walker in view of Taliwal in further view van der Baan teaches the method above, Walker does not explicitly disclose a method having the limitations of, however,

Taliwal discloses the second sub coefficient is the number of hours taken to repair the particular used vehicle (see; par. [0139] of Taliwal teaches making a determination of damage to determine an amount of the loss with respect to the damage on a vehicle as well as possible repair cost, par. [0122] which is based on the estimated labor).

The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Taliwal discloses the second sub coefficient is the number of hours taken to repair the particular used vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker the second sub coefficient is the number of hours taken to repair the particular used vehicle as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Walker and Taliwal teach the collecting and analysis of data in order to provide a value associated with the impact of damage on a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 3 above, while Walker in view of Taliwal in further view van der Baan teaches the method above, Walker does not explicitly disclose a method having the limitations of, however,

Taliwal teaches the third sub coefficient is found by multiplying the number of labor hours of structural repair by the value of 50 and divided by 6, then adding 50 to the resulting number (see; par. [0060] of Taliwal teaches the performing of a calculation that takes into a labor costs associated with a repair or replacement of vehicle parts, and par. [0139] making a determination of damage to determine an amount of the loss with respect to the damage on a vehicle as well as possible repair cost, par. [0122] which is based on the estimated labor).



Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle However, Walker fails to disclose the third sub coefficient is found by multiplying the number of labor hours of structural repair by the value of 50 and divided by 6, then adding 50 to the resulting number.

Taliwal discloses the third sub coefficient is found by multiplying the number of labor hours of structural repair by the value of 50 and divided by 6, then adding 50 to the resulting number.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker the third sub coefficient is found by multiplying the number of labor hours of structural repair by the value of 50 and divided by 6, then adding 50 to the resulting number as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Walker and Taliwal teach the collecting and analysis of data in order to provide a value associated with the impact of damage on a vehicle and they do not contradict or diminish the other alone or when combined.

see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP ' 2106. 
	

	Referring to Claim 8, see discussion of claim 3 above, while Walker in view of Taliwal in further view van der Baan teaches the method above, Walker further disclose a method having the limitations of, 

the damage coefficient calculation consists of taking an average value of the three sub coefficients (see; par. [0024] of Walker teaches the damage coefficient calculation takes an average of the different damage evaluations).


	Referring to Claim 9, A method for determining the value of a used vehicle 

	
	Determining a potential range of values for similar vehicles (see; par. [0006]-[0010] par. [0022] of Walker teaches estimating the impact of the profit and loss associated with condition of a car estimated (i.e. potential) based on a comparison of undamaged vehicle (i.e. range)).

Determining a coefficient representative of the damage and repairs of the used vehicle (see; par. [0008] of Walker teaches determining based on the coefficient of damage to paint the amount of overall damage and repair needed for the vehicle).

Applying the representative coefficient to the potential range of values to determine the diminishment of value (see; par. [0006]-[0009] and par. [0032] of Walker teaches estimating the impact on profit or loss based on a comparison of similar vehicle that undamaged which is viewed to show a range of values based on different amounts and degree of damage that impacts the associated loss of vehicle value).

Walker does not explicitly disclose the following limitation, however,

Taliwal teaches determining the value of a used vehicle that has been damaged and repaired, with repairs having consisted of 75% or less of the vehicle’s pre loss value, found by the steps consisting of: (see; par. [0139] of Taliwal teaches making a determination of damage to determine an amount of the loss with respect to the damage on a vehicle as well as possible repair cost)

The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Taliwal discloses determining the value of a used vehicle that has been damaged and repaired, with repairs having consisted of 75% or less of the vehicle’s pre loss value, found by the steps consisting of.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker determining the value of a used vehicle that has been damaged and repaired, with repairs having consisted of 75% or less of the vehicle’s pre loss value, found by the steps consisting of as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Walker and Taliwal teach the collecting and analysis of data in order to provide a value associated with the impact of damage on a vehicle and they do not contradict or diminish the other alone or when combined.

Walker in view of Taliwal does not explicitly disclose the following limitations, however,

van der Baan teaches generating a report upon the value of a used vehicle that has been damaged and repaired, with repairs having consisted of 75% or less of the vehicle’s pre loss value (see; par. [0008] van der Baan teaches providing an authoritative reference material (i.e. report) regarding the determined diminished value of a vehicle, where Figure 3 discloses that if all the categories A-C are combined (i.e. all 75% or less damage from previous ) the calculation of the determined diminished value where par. [0008] provides support that it includes previous damage).
Generating a report upon the diminished value of evidentiary purposes (see; par. [0008] of van der Baan teaches the providing of an authoritative piece of reference (i.e. report) that would provide a value for particular previous damage amount, particularly
	
The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, van der Baan teaches diminished value represented as a percentage or decimal equivalent in the field of automobiles and as it is comparable in certain respects to Walker and Taliwal which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Walker and Taliwal discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle However, Walker and Taliwal fails to disclose generating a report upon the value of a used vehicle that has been damaged and repaired, with repairs having consisted of 75% or less of the vehicle’s pre loss value, and Generating a report upon the diminished value of evidentiary purposes.

van der Baan discloses generating a report upon the value of a used vehicle that has been damaged and repaired, with repairs having consisted of 75% or less of the vehicle’s pre loss value, and Generating a report upon the diminished value of evidentiary purposes.


(system/method/apparatus) of Walker and Taliwal generating a report upon the value of a used vehicle that has been damaged and repaired, with repairs having consisted of 75% or less of the vehicle’s pre loss value, and Generating a report upon the diminished value of evidentiary purposes as taught by van der Baan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Walker, Taliwal, and van der Baan teach the collecting and analysis of data in order to provide a value associated with the impact of damage on a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 9 above, while Walker in view of Taliwal in further view of van der Baan teaches the method above, Walker further disclose a method having the limitations of,

the potential range of values is found by the difference between the highest and the lowest amounts for which a similar vehicle has been valued over a relevant period of time (see; par. [0006]-[0009] of Walker teaches determining a potential value of a vehicle based on a comparison of undamaged vehicle (i.e. similar vehicle), which further takes into account par. [0022] of Walker teaches estimating the impact of the profit and loss associated with condition of a car estimated).


	Referring to Claim 11, see discussion of claim 9 above, while Walker in view of Taliwal in further view of van der Baan teaches the method above, Walker further disclose a method having the limitations of,

Generating a ratio of cost of repairs versus value of the vehicle prior to being damaged (see; par. [0006]-[0009] of Walker teaches calculating a value based on an undamaged vehicle what the determines the amount of loss that would be viewed as the cost ratio between the two vehicles).

Accounting for the degree to which structural repairs were necessary (see; par. [0010] of Walker teaches determining an amount of damage in an area, where the damage could be caused by, par. [0003] frame (i.e. structural) damage).

Taking an average of the three numbers (see; par. [0024] of Walker teaches taking the average of multiple damages to determine a calculated amount of damage and its impact on the value of the vehicle).

Walker does not explicitly disclose the following limitation, however,

Taliwal teaches totaling the number of man hours needed for the repair (see; par. [0007] of Taliwal teaches in the determination of the needed repair taking into account the determined amount of man hours and its impact on the value of the vehicle).

The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Taliwal discloses the totaling the number of man hours needed for the repair.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker the totaling the number of man hours needed for the repair as taught by Taliwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Walker and Taliwal teach the collecting and analysis of data in order to provide a value associated with the impact of damage on a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 9 above, while Walker in view of Taliwal in further view of van der Baan teaches the method above, Walker further disclose a method having the limitations of,


the used vehicle value is found by calculating the diminished value of the used vehicle generated by applying the representative coefficient to the potential range and subtracting the diminished value from the original pre-damaged value of the vehicle (see; par. [0006]-[0009] of Walker teaches based on comparing comparable vehicles that are damaged to non-damaged vehicle determining a value difference, taking into account par. [0016] a coefficient of difference when evaluating a specific item).


Referring to Claim 13, see discussion of claim 11 above, while Walker in view of Taliwal in further view of van der Baan teaches the method above, Walker does not explicitly disclose a method having the limitations of, however,

van der Baan teaches the ratio of cost of repairs takes into account the limitation upon damages which would not exceed 75% of the pre-damage value of the vehicle, accounting for the fact that vehicles which suffer a greater degree of damage would be considered a total loss (see; par. [0008] van der Baan teaches providing an authoritative reference material (i.e. report) regarding the determined diminished value of a vehicle, where Figure 3 discloses that if all the categories A-C are combined (i.e. all 75% or less damage from previous ) the calculation of the determined diminished value where par. [0008] provides support that it includes previous damage).
	
The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, van der Baan teaches diminished value represented as a percentage or decimal equivalent in the field of automobiles and as it is comparable in certain respects to Walker and Taliwal which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.



van der Baan discloses the ratio of cost of repairs takes into account the limitation upon damages which would not exceed 75% of the pre-damage value of the vehicle, accounting for the fact that vehicles which suffer a greater degree of damage would be considered a total loss.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker and Taliwal the ratio of cost of repairs takes into account the limitation upon damages which would not exceed 75% of the pre-damage value of the vehicle, accounting for the fact that vehicles which suffer a greater degree of damage would be considered a total loss as taught by van der Baan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Walker, Taliwal, and van der Baan teach the collecting and analysis of data in order to provide a value associated with the impact of damage on a vehicle and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 11 above, while Walker in view of Taliwal in further view of van der Baan teaches the method above, Walker does not explicitly disclose a method having the limitations of, however,

Taliwal teaches the accounting for the degree of structural repairs takes note of the generally small portion of overall hours structural repair work constitutes and modifies the number to represent the degree to which the vehicle approached a total loss (see; par. [0139] of Taliwal teaches looking at all time and parts required to fix a problem and using machine learning to determine if the car will be a total loss).

The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle However, Walker fails to disclose the accounting for the degree of structural repairs takes note of the generally small portion of overall hours structural repair work constitutes and modifies the number to represent the degree to which the vehicle approached a total loss.

Taliwal discloses the accounting for the degree of structural repairs takes note of the generally small portion of overall hours structural repair work constitutes and modifies the number to represent the degree to which the vehicle approached a total loss.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Walker the accounting for the degree of structural repairs takes note of the generally small portion of overall hours structural repair work constitutes and modifies the number to represent the degree to which the vehicle approached a total loss as taught by Taliwal since the claimed invention is merely a combination of old elements, and in .


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker  (U.S. Patent Publication 2009/0157349 A1) in view of Taliwal et al. (U.S. Patent Publication 2014/0293894 A1) (hereafter Taliwal) in further view of van der Baan (U.S. Patent Publication 2020/0276376 A1) (hereafter van der Baal) in further view of Teerilahti et al. (WO 2008/145805 A1) (hereafter Teerilahti).

	Referring to Claim 4, see discussion of claim 1 above, while Walker in view of Taliwal teaches the method above, Walker further discloses a method having the limitations of:

Van der Baan finding the particular used vehicle value by subtracting the diminished value from the pre-loss value of the vehicle which has (see; par. [0008] van der Baan teaches providing an authoritative reference material (i.e. report) regarding the determined diminished value of a vehicle, where Figure 3 discloses that if all the categories provide a category percentage (i.e. damage coefficient) which provides the calculation of the determined diminished value).
finding the diminished value of the particular used vehicle which has already been repaired by multiplying the loss range by the damage coefficient divided by 100 (see; par. [0008] van der Baan teaches providing an authoritative reference material (i.e. report) regarding the determined diminished value of a vehicle, where Figure 3 discloses that if all the categories A-D and provides a value that provides a calculation value (i.e. damage coefficient) and is broken up into ranges that have different diminished category percentage and changes the overall diminished value and takes into [0008] includes previous damage).

The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, van der Baan teaches diminished value represented as a percentage or decimal equivalent in the field of automobiles and as it is comparable in certain respects to Walker and Taliwal which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Walker and Taliwal discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle However, Walker and Taliwal fails to disclose finding the particular used vehicle value by subtracting the diminished value from the pre-loss value of the vehicle which has and finding the diminished value of the particular used vehicle which has already been repaired by multiplying the loss range by the damage coefficient divided by 100.

van der Baan discloses finding the particular used vehicle value by subtracting the diminished value from the pre-loss value of the vehicle which has and finding the diminished value of the particular used vehicle which has already been repaired by multiplying the loss range by the damage coefficient divided by 100.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 5, see discussion of claim 3 above, while Walker in view of Taliwal in further view of van der Baan teaches the method above, Walker in view of Taliwal does not explicitly disclose a method having the limitations of, however,

Van der Baan teaches Multiplying the Damage to Value coefficient by and dividing by 75. (see; par. [0008] van der Baan teaches providing an authoritative reference material (i.e. report) regarding the determined diminished value of a vehicle, where Figure 3 discloses that if all the categories A-C are combined (i.e. all 75% or less damage from previous) above 75% is considered major damage where it is possible the car cannot be saved (i.e. total loss) the calculation of the determined diminished value where par. [0008] provides support that it includes previous damage, additionally par. [0035] provides a calculation that uses a category percentage that changes when used for vehicles with over 75% pervious damage), and
	dividing the cost already incurred to repair the vehicle by the pre loss cash value and multiplying by to find the Damage to Value coefficient (see; Figure 3 discloses that all the categories consist of A-C are combined (i.e. all 75% or less damage from previous) above 75% is considered major damage where it is possible the car cannot be saved (i.e. total loss) the calculation of the determined diminished value where par. [0008] provides support that it includes previous damage where each vehicle has its own value Figure 3, that is different at 
	
The Examiner notes that Walker teaches similar to the instant application teaches a quantifying paint and bodywork on automobile and other painted objects.  Specifically, Walker discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle it is therefore viewed as analogous art in the same field of endeavor. Additionally, Taliwal teaches estimating the repair cost for vehicle taking into account external damage, and inferring internal damage and as it is comparable in certain respects to Walker which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, van der Baan teaches diminished value represented as a percentage or decimal equivalent in the field of automobiles and as it is comparable in certain respects to Walker and Taliwal which provides a quantifying paint and bodywork on automobile and other painted objects as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Walker and Taliwal discloses the provides the user with a quantifiable number to determine the extent of body work over paint for a vehicle being appraised in order to determine an appraisal value of the vehicle However, Walker and Taliwal fails to disclose Multiplying the Damage to Value coefficient by and dividing by 75, and dividing the cost already incurred to repair the vehicle by the pre loss cash value and multiplying by to find the Damage to Value coefficient.

van der Baan discloses Multiplying the Damage to Value coefficient by and dividing by 75, and dividing the cost already incurred to repair the vehicle by the pre loss cash value and multiplying by to find the Damage to Value coefficient.

It would be obvious to one of ordinary skill in the art to include in the task management
.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Leise et al. (U.S. Patent Publication 2021/0272208 A1) discloses a system and method for predicting total loss of vehicle prior to a crash.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623